AO 399 (01/09) Waiver of the Service of Summons


                                           UNITED STATES DISTRICT COURT
                                                                           for the
                                                                Eastern District of Wisconsin

                       IRA R. BANKS, et al                                         )
                                 Plaintiff                                         )
                         v.                                                        )      Civil Action No. 20-C-1437
           US BANK TRUST ASSOCIATION, et al                                        )
                                Defendant                                          )

                                                  WAIVER OF THE SERVICE OF SUMMONS

To:                             Ira Banks, Verna Banks
               (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from               1/12/2021           , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

                                                                                                                   /s/ Naomi E. Gehling
Date:              2/17/2021
                                                                                                   Signature of the attorney or unrepresented party

  State of Wisconsin Milwaukee Common Council
                                                                                                                     Naomi E. Gehling
    Milele Coggs Representative 53206 Zipcode
        Printed name of party waiving service of summons                                                                  Printed name



                                                                                                200 E. Wells St. Ste. 800, Milwaukee, WI 53202
                                                                                                                             Address

                                                                                                                 ngehli@milwaukee.gov
                                                                                                                         E-mail address

                                                                                                                       (414) 286-2601
                                                                                                                       Telephone number

                                                    Duty to Avoid Unnecessary Expenses of Serving a Summons

           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United States will
be required to pay the expenses of service, unless the defendant shows good cause for the failure.

           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no jurisdiction
over this matter or over the defendant or the defendant’s property.

            If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a summons or of
service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file a copy
with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
                         Case 2:20-cv-01437-JPS Filed 02/17/21 Page 1 of 1 Document 13
